Citation Nr: 0705596	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-13 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1994 to June 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The issue was remanded by the Board in 
May 2005.


FINDINGS OF FACT

1. Entitlement to service connection for bilateral pes planus 
has been granted.

2. The veteran has been awarded a full grant of the benefit 
sought.


CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to a 
claim for VA benefits before the Board for appellate review.  
38 U.S.C.A. §§ 511, 7104 (West 2002); 38 C.F.R. § 20.101 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for service connection for 
bilateral pes planus.  The RO denied the claim and the 
veteran perfected an appeal to the Board.  In May 2005, the 
Board remanded the claim for additional development and 
adjudicative action.  In October 2005, while the claim was in 
remand status, the RO granted service connection for 
bilateral pes planus and assigned a 10 percent disability 
rating.  Thus, the veteran's claim for service connection has 
been fully granted.    
Accordingly, the above issue is now moot, the Board no longer 
has jurisdiction over the claim, and the appeal must be 
dismissed.  See Mintz v. Brown, 6 Vet. App. 277, 283 (1994).


ORDER

The appeal is dismissed.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


